Title: Benjamin Romaine to Thomas Jefferson, 23 June 1813
From: Romaine, Benjamin
To: Jefferson, Thomas


          Most respected Sir, New York 23rd June 1813.
          As I have taken the liberty of using several of your Sentiments, in composing the enclosed Address,—the further freedom has been assumed of transmiting a Copy to you.
          Sir,—I also am one of the remaining survivers of our revolutionary war—was five years in the service (from the age of Sixteen to its close) in the New Jersey militia. During that time, was twice wounded, and once a prisoner.
          In our flourishing Society of Tammany, we are about altering all our Indian forms, and changing the paraphernalia. The times call for such alteration.
			 The tenor of the Address will show the spirit of the institution amongst us.—you will, perhaps, recollect my name in an address to you, on the subject of honorary membership.
          With the highest consideration and respect I have the honor to be your Obedient ServtBjn Romaine
        